      CASE 0:20-cv-01490-JRT-KMM Document 30 Filed 09/03/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 CASEY COPELAND, RICH JATERKA,
 FRED KENNEDY, JAMES NEAL,                      Court File No. 20-cv-01490-JRT-KMM
 RAFAEL VIESCA, and DANIEL
 WEIERMANN,

                Plaintiffs,

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,

                Defendants.


             DECLARATION OF DANIEL E. GUSTAFSON IN SUPPORT OF
                     PLAINTIFFS’ MOTION TO REMAND

        I, Daniel E. Gustafson, hereby declare and state as follows:

        1.      I am licensed to practice law in the State of Minnesota and admitted to state

and federal Court in Minnesota. I am a member of the law firm of Gustafson Gluek

PLLC.

        2.      I submit this Declaration in support of Plaintiffs’ Motion to Remand.

        3.      I submit this Reply in Support of Motion to Remand for Lack of Subject

Matter Jurisdiction.

        4.      Attached as Exhibit A is a copy of Plaintiff, Rich Jaterka’s Declaration.

        5.      Attached as Exhibit B is a copy of Plaintiff, Rafael Viesca’s Declaration.

        6.      Attached as Exhibit C is a copy of Plaintiff, Daniel Weiermann’s

Declaration.
     CASE 0:20-cv-01490-JRT-KMM Document 30 Filed 09/03/20 Page 2 of 2




      7.     Attached as Exhibit D is a copy of Plaintiff, Casey Copeland’s Declaration.

      8.     Attached as Exhibit E is a copy of Plaintiff, James Neal’s Declaration.


      I declare under penalty of perjury that the foregoing is true and correct.

Dated: September 3, 2020                          s/Daniel E. Gustafson
                                                 Daniel E. Gustafson
